Appeal by the defendant *575from a judgment of the County Court, Suffolk County (Mallon, J.), rendered February 6, 1992, convicting him of burglary in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant pleaded guilty with the knowledge that he would be denied youthful offender treatment, and did not seek to withdraw his plea before sentence was imposed. He thereby waived his present contention that the court improperly denied him youthful offender treatment (see, People v Valle, 163 AD2d 441; People v Belsito, 130 AD2d 583; People v Polansky, 125 AD2d 342). Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.